[Cite as State ex rel. Priest v. Dankof, 2014-Ohio-540.]
                                IN THE COURT OF APPEALS OF OHIO
                                   SECOND APPELLATE DISTRICT
                                      MONTGOMERY COUNTY


                                :                          Appellate Case No. 25978
STATE OF OHIO, EX REL., GREGORY :
L. PRIEST                       :
                                :
      Petitioner/Relator        :
                                :
v.                              :
                                :
JUDGE STEVEN DANKOF,            :
MONTGOMERY COUNTY COMMON        :
PLEAS COURT JUDGE               :

        Respondent

                             DECISION AND FINAL JUDGMENT ENTRY
                                       February 13, 2014

PER CURIAM:

                  {¶ 1} This matter is before the court on the complaint for a writ of

mandamus filed by Gregory Priest. Priest seeks an order from this Court compelling

Respondent, Judge Steven K. Dankof of the Montgomery County Common Pleas Court, to
                                                                             1
issue a final judgment entry of conviction in case no. 09-CR-3231.               Priest argues that the

original “Termination Entry” filed August 24, 2010 does not bear the signature of the judge


              1
            Judge Dankof was appointed in December 2010 to fill the vacancy of retiring
     Judge A. J. Wagner.
                                                                                                    2


presiding over his criminal proceedings, Judge A. J. Wagner, and is, therefore, not a final

appealable order under R.C. 2505.02 and Crim.R. 32(C). Priest further argues that the

“Nunc Pro Tunc/08-24-10; Termination Entry” filed January 14, 2011 is also not a final

appealable order because the entry was not signed by the judge presiding over his

criminal proceedings but was signed by Judge Mary Wiseman “for Judge A. J. Wagner.”

               {¶ 2} Respondent has moved to dismiss Priest’s petition.

               {¶ 3} “[A] judgment of conviction is a final order subject to appeal under R.C.

2505.02 when the judgment entry sets forth (1) the fact of the conviction, (2) the sentence, (3) the

judge's signature, and (4) the time stamp indicating the entry upon the journal by the clerk.” State

v. Lester, 130 Ohio St.3d 303, 2011-Ohio-5204, 958 N.E.2d 142, ¶ 14. Priest argues that his

original judgment of conviction filed on August 24, 2010 does not bear a judge’s signature but

instead a “figure eight” printed on the line where the judge’s signature goes. Priest has attached a

copy of the judgment entry to his complaint. While it may not be legible, a signature is present on

the entry. Priest has not provided this Court with any controlling authority for his position that a

purportedly illegible signature of a judge prevents a sentencing entry from being final and

appealable. Bandy v. Villanueva, 8th Dist. Cuyahoga No. 98133, 2012-Ohio-3581, ¶ 6 (no clear

legal right to relief in mandamus on the argument that sentencing entry is not final because signature

of respondent judge is illegible).    Moreover, Priest had the opportunity on direct appeal to

challenge the sufficiency of the August 24, 2010 judgment entry. Id. at ¶ 7 (adequate remedy by

way of appeal exists to challenge the propriety and sufficiency of sentencing entry containing an

allegedly illegible signature by a judge). This Court affirmed Priest’s conviction and sentence on

September 16, 2011. State v. Priest, 2d Dist. Montgomery No. 24225, 2011-Ohio-4694.
[Cite as State ex rel. Priest v. Dankof, 2014-Ohio-540.]
                     {¶ 4}      Next, Priest argues that the nunc pro tunc judgment entry issued on January

14, 2011 is not a final appealable order because it was not signed by the judge presiding over his

criminal proceedings. The nunc pro tunc entry was filed to correct the omission of Priest’s manner

of conviction from his August 24, 2010 judgment entry of conviction. The Supreme Court of Ohio

has held that “the technical failure to comply with Crim.R. 32(C) by not including the manner of conviction * * * is not a violation of a

statutorily mandated term, so it does not render the [judgment of conviction] a nullity.” (Emphasis sic.) State ex rel.

DeWine v. Burge, 128 Ohio St.3d 236, 2011-Ohio-235, 943 N.E.2d 535, ¶ 19. This type

of omission is clerical in nature, and the trial court is permitted to correct it through a nunc

pro tunc entry. Id. at ¶ 18. Moreover, the supreme court has held that “[a] nunc pro tunc judgment

entry issued for the sole purpose of complying with Crim.R. 32(C) to correct a clerical omission in a final judgment entry is not a new final order

from which a new appeal may be taken.” State v. Lester, 130 Ohio St.3d 303, 2011-Ohio-5204, 958 N.E.2d

142, paragraph two of the syllabus. The original judgment entry of conviction remains the final appealable order in the case. Id. at ¶ 16.

                     {¶ 5} Priest appears to concede that the January 14, 2011 nunc pro tunc judgment

entry is not a final appealable order under Lester. See Opposition to Motion to Dismiss, Dec. 9,

2013 (“I do not oppose the fact that even Respondent’s counsel states that the nunc pro tunc entry is

now consider [sic] obsolete because of the Lester decision”). He argues, however, that because the

nunc pro tunc entry only corrected the manner of conviction, the original judgment entry in August

2010 remains interlocutory due to the lack of a judge’s signature. This argument lacks merit

insofar as we have found that the original judgment entry constitutes a final appealable order.

                     {¶ 6} Furthermore, we find that the nunc pro tunc entry satisfies the signature

requirement of Crim.R. 32(C) because it contains a signature of a judge signing on behalf of the

judge presiding over Priest’s criminal case. See State v. Rye, 9th Dist. No. 26576, 2013-Ohio-1774,
                                                                                                                                                   4


¶ 10 (the ministerial act of signing a judgment entry of conviction may be performed by a judge

signing on the sentencing judge’s behalf when the sentencing judge has already imposed sentence,

and the entry reflects the sentence and the sentencing judge’s name).

                      {¶ 7}      Accordingly, Respondent’s motion to dismiss is SUSTAINED.

Priest’s complaint for a writ of mandamus is DENIED, and this matter is DISMISSED.

           SO ORDERED.




                                                                  JEFFREY E. FROELICH, Presiding Judge




                                                                  MIKE FAIN, Judge




                                                                  MARY E. DONOVAN, Judge




            To The Clerk: Within three (3) days of entering this judgment on the journal, you are directed to serve on all parties not in default for
failure to appear notice of the judgment and the date of its entry upon the journal, pursuant to Civ.R. 58(B).




                                                                  JEFFREY E. FROELICH, Presiding Judge
[Cite as State ex rel. Priest v. Dankof, 2014-Ohio-540.]
Copies to:

Gregory Priest, #636-496
Relator
P.O. Box 69
London, Ohio 43140

Carley Ingram
Attorney for Respondent
301 W. Third Street, 5th Floor
Dayton, Ohio 45422
CA3/JN




Issue date: February 13, 2014